DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-01-2022 has been entered.
Drawings
The drawings were received on 08-01-2022.  These drawings are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities: the limitations “the outer surface overlaying the of the first flap” should read “the outer surface overlaying the first flap”
Claim 2 is objected to because of the following informalities: the limitations “the concave shape of the a second portion” should read “the concave shape of a second portion”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 11 is rejected because it recites limitation “the crest portion of the saddle substantially spans a length between the distal end of the proximal phalanx of the thumb and the distal end of the second metacarpal bone of the distal hand”. The limitations requires the hand of a user must be there. This rejection may be obviated by utilizing the term “adapted to” or “configure to" prior to describing the apparatus being used with a human.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because it recites limitations “when the distance between the proximal phalanx of the thumb and the second metacarpal bone of the distal hand becomes substantially equal to the predetermined distance”. The limitation is vague and indefinite because it is not clear how long the predetermined distance should be and “the distance between the proximal phalanx of the thumb and the second metacarpal bone of the distal hand” will be different from one to another. Therefore, the limitations do not provide any metes and bound for one of ordinary skill in the art to understand.
For the express purpose of an examination on the merits, this limitation is interpreted to be any distance of the portion would be satisfying.
Claim 11 is rejected because it recites limitations “the first web space” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazaui (7,377,566).

    PNG
    media_image1.png
    318
    458
    media_image1.png
    Greyscale

Regarding claim 15, Gazaui discloses a batting aid, configured to be worn on a distal hand of a user to improve the user's grip on the bat handle, the batting aid comprising: 
a thumb ring configured to receive and substantially surround a proximal phalanx of the thumb of the distal hand to secure a proximal end of the batting aid to the distal hand (fig 11 annotated above); and 
a saddle coupled (figs 11-12, members 32 and 34) to the thumb ring, the saddle including an outside surface and an inside surface extending from the thumb ring and converging to form an external distal boundary of the batting aid, the saddle further comprising: 
a crest portion extending distally for a predetermined length from the thumb ring to a conforming portion of the external distal boundary that defines a distal extremity of the crest portion, the conforming portion defining a convergence of a first portion of the outer surface overlaying the crest portion, and a first portion of the inner surface underlying the crest portion, the first portion of the inner surface being configured to engage with a distal portion of a second metacarpal bone of the distal hand to secure a distal end of the batting aid to maintain an operable relationship with the distal hand through forces generated by the distal hand while gripping and manipulating the bat (fig 11-14, member 26, col 4, lines 59-67 and col 4, lines 1-34); and 
at least a first flap that is resiliently deformable (i.e. elastomeric, col 6, lines 12-18), a second portion of the outer surface overlaying the first flap and a second portion of the inner surface underlying theSerial No.: 16/407,363 Amendment/Response to Final OA with RCEPaper Filed: April 25, 2022Attorney Docket No.: FIRST-002Page 8 of 19first flap, the first flap configured to extend from a palmar side of the crest portion when worn on the distal hand, to cover a substantial portion of the thenar space of the distal hand. (It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. a hand support) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Gazaui teaches a hand support, as presently claimed, that would be capable of being used to aid a bat.
Regarding claim 16, Gazaui discloses the predetermined length of the crest portion between the thumb ring and the distal end of the second metacarpal bone of the distal hand is sufficient to cover the first web space of the distal hand while gripping the bat handle (figs 11-15).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazaui (7,377,566) in view of First (2017/0270901).
Regarding claim 1, Gazaui teaches a batting aid, configured to be worn on a user's distal hand to improve the user's grip on a bat handle, the batting aid comprising: 
a thumb ring configured to receive and substantially surround a proximal phalanx of the thumb of the distal hand and to thereby secure the batting aid to the distal hand (fig 11 annotated above); and 
a saddle integrated with, and projecting from, the thumb ring, the saddle including an inner and outer surface that converge at an external distal boundary defining the extremities of the saddle (figs 11-12, members 32 and 34), the saddle having: 
a crest portion extending distally from the thumb ring to a conforming portion of the external distal boundary of the saddle, the conforming portion defining a distal extremity of the crest portion along a convergence between a first portion of the outer surface overlaying the crest portion and a first portion of the inner surface underlying the crest portion, the first portion of the outer surface extending axially for a predetermined distance between the thumb ring and the conforming portion, the first portion of the inner surface being configured to engage a distal portion of a second metacarpal bone of the distal hand when the distance between the proximal phalanx of the thumb and the second metacarpal bone of the distal hand becomes substantially equal to the predetermined distance, thereby maintaining the batting aid in an operable configuration through gripping forces generated by the distal hand (fig 11-14, member 26, col 4, lines 59-67 and col 4, lines 1-34); and
Serial No.: 16/407,363 Amendment/Response to Final OA with RCE Paper Filed: April 25, 2022 Attorney Docket No.: FIRST-002Page 5 of 19at least a first flap being resiliently deformable (i.e. elastomeric, col 6, lines 12-18) and configured to, when the batting aid is worn on the distal hand, extend from the crest portion to cover a substantial portion of the thenar space on the palmar side of the distal hand, a second portion of the outer surface overlaying the first flap configured to receive and accommodate a portion of the bat handle while gripping the bat handle. (It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. a hand support) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Gazaui teaches a hand support, as presently claimed, that would be capable of being used to aid a bat.
Gazaui does not explicitly teach a second portion of the outer surface including a concave shape.
First teaches a hand support having a second portion of the outer surface including a concave shape (fig 6, member 170).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Gazaui, by using the concave shape of First, in order to holed a curve or circle structure better since the concave surface will be match better to a convex surface.
Regarding claim 2, the modified Gazaui-First teaches all limitations of claim 1 and First further teaches the concave shape of a second portion of the outer surface of the first flap extends to at least part a descending portion of the crest portion (fig 6, member 17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Gazaui, by using the concave shape of First, in order to holed a curve or circle structure better since the concave surface will be match better to a convex surface.
Regarding claim 3, the modified Gazaui-First discloses the concavity of the second portion of the outer surface is elliptical in shape (Gazaui, fig 11 annotated above).  
Regarding claim 4, the modified Gazaui-First discloses the thumb ring and the saddle are made from a viscoelastic polymer (col 6, lines 12-18).  
Regarding claim 5, the modified Gazaui-First discloses the saddle is configured to cushion the thenar space from the handle of the bat. (It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. a hand support) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Gazaui teaches a hand support, as presently claimed, that would be capable of being used to hold a bat.
Regarding claim 6, the modified Gazaui-First discloses the first flap is made of a material that is configured to provide enhanced friction between the second portion of the outer surface of the first flap and the handle of the bat (Gazaui, col 6, lines 12-18).  
Regarding claim 11, the modified Gazaui-First discloses the crest portion of the saddle substantially spans a length between the distal end of the proximal phalanx of the thumb and the distal end of the second metacarpal bone of the distal hand sufficient to cover the first web space of the distal hand when gripping the bat (Gazaui, figs 11-15).  
Regarding claim 12, the modified Gazaui-First discloses the crest portion and the first flap of the saddle are jointly configured to bias the bat towards the fingers of the distal hand when gripping the bat (Gazaui, col 6, lines 12-18 shows the material is deformable therefore it is capable of bias any force towards the fingers).  
Regarding claim 13, the modified Gazaui-First discloses a second flap configured to extend from a descending portion of the outer surface of the crest portion on the dorsal side of the distal hand when gripping the bat (Gazaui, figs 11-15).  
Regarding claim 14, the modified Gazaui-First teaches all limitations of claim 13 and Gazaui further teachesSerial No.: 16/407,363 Amendment/Response to Final OA with RCEPaper Filed: April 25, 2022Attorney Docket No.: FIRST-002Page 7 of 19the second flap is in a bilaterally symmetric relationship with the first flap so that the second flap covers a substantial portion of the thenar space of a second one of the user's hands when used as the distal hand while gripping the bat handle and the second flap configured to receive and accommodate a portion of the bat handle while gripping the bat handle (figs 11-15, member 34).
First teaches the second flap includes a concave shape (fig 7, member 170).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Gazaui, by using the concave shape of First, in order to holed a curve or circle structure better since the concave surface will be match better to a convex surface.

Claim(s) 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazaui (7,377,566) as applied to claim 15 above, and further in view of First (2017/0270901).
Regarding claim 17, Gazaui teaches all limitations of claim 17 except the second portion of the outer surface of the first flap includes a concave shape.
First teaches a hand support having a second portion of the outer surface including a concave shape (fig 6, member 170).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Gazaui, by using the concave shape of First, in order to holed a curve or circle structure better since the concave surface will be match better to a convex surface.
Regarding claim 18, the modified Gazaui-First discloses the concave shape of the second portion of the outer surface of the first flap extends to at least part of a descending portion of the crest portion (Gazaui, figs 11-15).  
Regarding claim 19, the modified Gazaui-First discloses the concavity of the second portion of the outer surface is elliptical in shape (fig 11 annotated above).  
Regarding claim 20, the modified Gazaui-First discloses a second flap configured to extend from a descending portion of the outer surface of the crest portion on the dorsal side of the distal hand when gripping the bat (Gazaui, figs 11-15).  
Regarding claim 21, the modified Gazaui-First discloses the second flap is in a bilaterally symmetric relationship with the first flap so that the second flap covers a substantial portion of the thenar space of a second one of a user's hands when used as the distal hand while gripping the bat handle (Gazaui, figs 11-15).  
Regarding claim 22, the modified Gazaui-First discloses the thumb ring is integrated with the saddle such that the outer surface of the saddle is in communication with a top surface and an outside surface of the thumb ring, and the inner surface of the saddle is in communication with a bottom surface and an inside surface of the thumb ring (Gazaui, figs 11-15).  
Regarding claim 23, the modified Gazaui-First discloses a distal portion of the thumb ring is coincident with a proximal portion of the crest portion of the saddle (Gazaui, figs 11-15).  
Regarding claim 24, the modified Gazaui-First discloses the first portion of the inner surface has a concave shape as defined by the conforming portion of the distal boundary (Gazaui, figs 11-15).  
Response to Arguments
Applicant’s arguments, dated 08-01-2022, with respect to the drawing objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 08-01-2022, with respect to the rejection of claims under 35 U.S.C §112(a) has been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 08-01-2022, with respect to the rejections of claims under 35 U.S.C §102 have been fully considered, but they are not persuasive the prior art does not have the concave surface to accommodate of the bat. However, the examiner respectfully disagrees since the limitation is just an intended used of the thumb structure. Thus, the limitations have been addressed as analyzed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732